Citation Nr: 0113828	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  97-32 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation benefits, under the provisions of 
38 U.S.C.A. § 1151, for a back disability as a result of 
treatment by VA.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The Board notes that notice of this rating decision 
was returned to the RO as undeliverable.  The RO remailed 
notice to the veteran in September 1996.  Accordingly, the 
notice of disagreement received in January 1997 was timely.  
Furthermore, when the veteran was sent a copy of the 
statement of the case in September 1997, he was not sent a VA 
Form 9.  The RO mailed the veteran a VA Form 9 in October 
1997 and consequently the veteran's substantive appeal 
received in November 1997 is considered timely and the 
veteran's claim is now properly on appeal before the Board.

Due to the outcome of this decision, the Board finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's claim and that no further action is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


FINDING OF FACT

Competent clinical opinion of record establishes that the 
veteran experienced a back injury while undergoing VA 
treatment, resulting in chronic aggravation of a pre-existing 
low back disability.


CONCLUSION OF LAW

The criteria for compensation benefits for chronic 
aggravation of low back disability due to arthritis of the 
lumbosacral spine, pursuant to the provisions of 38 U.S.C.A. 
§ 1151, based upon VA treatment, have been met.  38 U.S.C.A. 
§ 1151 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
apply only to claims for compensation under 38 U.S.C.A. § 
1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97.  As the veteran filed his claim prior to 
October 1, 1997, the law in effect prior to October 1, 1997 
governs, and the only issue before the Board is whether the 
veteran's back disability was caused or aggravated by VA 
treatment.

While the appellant is not required to show negligence, error 
in judgment or other fault in the medical treatment furnished 
by VA, he still has the burden of submitting cognizable 
evidence sufficient to justify a belief by a fair and 
impartial individual that it is at least as likely as not 
that he has a disability that was caused or aggravated as the 
result of VA treatment.  38 U.S.C.A. § 1151.

At a July 1999 hearing before a hearing officer the veteran 
testified that he aggravated a back disability when he fell 
on his back at a VA hospital in September 1989.

The veteran appeared at a hearing before the undersigned 
member of the Board at the RO, in March 2001.  The veteran 
testified that he received inpatient treatment at a VA 
hospital in September 1989 for a muscular disability.  The 
veteran asserted that he was told not to use a wheelchair 
despite his trouble with using his legs.  He stated that he 
was walking with crutches when his legs gave out and he fell 
back onto two coffee tables, injuring his back.  The veteran 
testified that ever since that time he has experienced severe 
back pain.  The veteran maintains that he would not have 
fallen and injured his back if he had been allowed by the VA 
medical personnel to use a wheelchair.

The medical records reveal that the veteran was hospitalized 
at a VA facility from July 1989 to September 1989 for 
depression and complaints of leg weakness.  VA clinical 
records from this period indicate that the veteran was 
encouraged to ambulate without his crutches or wheelchair as 
much as possible.  A September 7, 1989 VA clinical record 
indicates that the veteran complained of back pain secondary 
to a fall the previous day.  Examination of the veteran's 
back revealed subjective complaints of pain, but no objective 
findings.  A September 11, 1989 VA clinical record notes that 
the veteran complained of falling on two coffee tables at a 
VA facility on September 6, 1989.  The assessment included 
back pain and frequent falling spells of unknown etiology.  
X-rays of the lumbosacral spine in September 1989 revealed 
mild degenerative changes.  VA medical records for the 
remainder of 1989 and thereafter reveal continued complaints 
of back pain.

The veteran submitted a statement from E. O., M.D. in 
November 1991.  Dr. O. stated that he had followed the 
veteran for low back pain since September 1989.  The veteran 
complained of severe back pain following a fall at that time.  
Dr. O. noted that the veteran's recovery had been complicated 
by degenerative changes of his spine and a muscle disease. 

The veteran was afforded a VA orthopedic examination in 
February 1998.  The VA examiner noted he had reviewed the 
veteran's claims file.  The examiner noted that the medical 
history indicated that the veteran had a fall in September 
1989 which resulted in a straining injury of his back.  X-
rays at that time showed a slight amount of arthritis.  The 
veteran reported chronic back pain ever since.  The veteran 
reported pain, soreness, stiffness, weakness and fatigability 
of the back.  The veteran had some underlying glycogen 
storage disease problems.  The veteran reported a lot of 
muscle weakness in the legs.  He wore leg braces and used 
Lofstrand forearm crutches to get around.  The veteran could 
ambulate with his crutches and back brace.  The veteran 
indicated that he got around for most activities in a 
wheelchair.  On examination the veteran was in a wheelchair.  
He was able to stand and ambulate around the room with his 
crutches.  Due to back pain and stiffness the veteran would 
not forward flex more than 30 degrees.  He extended, bent and 
rotated only 10 degrees.  There was palpable tenderness and 
soreness over the dorsal lumbar spine.  There was pain with 
motion and pain with rotation.  Because of the weakness in 
his legs, the veteran could not toe and heel walk.  He was 
not capable of squat-type activities.  The diagnosis was 
lumbosacral strain with arthritis of the spine.  The examiner 
concluded that there was a history of an injury to the back.  
The examiner thought that the injury in 1989 caused a strain 
to the veteran's back that aggravated symptomatically the 
arthritis.  The examiner further stated that the arthritis 
was a pre-existing condition that was aggravated by the 
veteran's fall and injury.

The contemporary evidence indicates that in September 1989 
the veteran was an inpatient at a VA hospital and was told by 
VA personnel to refrain from using a wheelchair.  The 
contemporary medical evidence contains numerous statements 
from the veteran that he fell and hurt his back.  The 
contemporary medical evidence further shows that the veteran 
had arthritis of the lumbar spine at that time.  The medical 
evidence of record shows continuing complaints of back pain 
ever since that time.  Finally, the Board notes that a VA 
physician, after an examination of the veteran and after 
reviewing the veteran's claims file, has stated that the 
veteran has a current low back disability that was aggravated 
by the veteran's fall and injury while receiving VA treatment 
in 1989.  Since there is medical evidence that the veteran 
has a current back disability that was aggravated due to a 
fall and injury while receiving treatment at a VA facility, 
the Board is of the opinion that the veteran meets the 
criteria for compensation benefits under 38 U.S.C.A. § 1151 
(effective prior to October 1, 1997).  Accordingly, service 
connection for chronic aggravation of low back disability due 
to arthritis of the lumbosacral spine is granted pursuant to 
38 U.S.C.A. § 1151.

The Board recognizes that the veteran has been shown to have 
significant psychiatric problems and that some of his 
statements have not been entirely credible.  The Board 
further notes that the veteran's VA hospitalization in 
September 1989 was partly due to complaints of a disease that 
the veteran was not shown to have.  However, as noted above, 
the veteran's claims file was examined by a VA physician in 
February 1998, who found that the veteran had aggravated a 
back disability due to a fall and injury in a VA facility.  
With resolution of all doubt in the veteran's favor, the 
Board finds that the evidence supports a finding that 
compensation benefits for chronic aggravation of low back 
disability due to arthritis of the lumbosacral spine, 
pursuant to the provisions of 38 U.S.C. § 1151, as in effect 
prior to October 1, 1997, are warranted.

ORDER

Entitlement to compensation benefits, under the provisions of 
38 U.S.C.A. § 1151, for chronic aggravation of low back 
disability due to arthritis of the lumbosacral spine is 
granted.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

